Citation Nr: 1030875	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  02-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic colon 
disorder.

3.  Entitlement to service connection for a chronic liver 
disorder, other than hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, type 
2, as a result of exposure to herbicides.

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for diabetic neuropathy, to 
include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for glaucoma, to include as 
secondary to diabetes mellitus, type II.

8.  Entitlement to an initial disability rating in excess of 20 
percent for hepatitis C.

9.  Entitlement to a disability rating in excess of 10 percent 
for peptic ulcer disease with vagotomy and pyroplasty.

10.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability resulting from 
treatment at a VA facility.

11.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.

12.  Entitlement to a temporary total rating based on 
convalescence pursuant to the provisions of 38 C.F.R. § 4.30 
(2009).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from December 1969 to December 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

In a January 2001 rating decision, the RO denied service 
connection for PTSD, a chronic liver condition and a chronic 
colon condition, both as secondary to his service-connected 
peptic ulcer disease, granted service connection for hepatitis 
and assigned a 10 percent disability rating as of November 26, 
1999 and continued a 10 percent disability rating for his 
service-connected peptic ulcer disease with vagotomy and 
pyroplasty.  In July 2003, the Board remanded these issues for 
additional development.

In an August 2004 rating decision, the RO, inter alia, increased 
the Veteran's disability rating for his hepatitis c to 20 
percent, as of November 26, 1999, denied entitlement to an 
earlier effective date for his hepatitis C rating, confirmed the 
denial of entitlement to service connection for PTSD and deferred 
a decision as to entitlement to service connection for 
depression.

In an April 2005 rating decision, the RO granted service 
connection for a diagnosed mood disorder, with depressive-like 
episodes (claimed as depression), assigning a 30 percent 
disability rating with a temporary total evaluation of 100 
percent because of a hospitalization for the condition from 
January 25, 2004 to February 18, 2004, and returning to a 30 
percent disability rating following the total rating.  

In a June 2005 written statement, the Veteran indicated that he 
understood that he could not be granted an earlier effective date 
for his hepatitis C rating; this issue is considered withdrawn.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2009). 

In a June 2006 rating decision, the RO denied service connection 
for diabetes mellitus, type II, erectile dysfunction, neuropathy 
and glaucoma.  

In a June 2007 rating decision, the RO denied entitlement to a 
TDIU, entitlement to a temporary total evaluation for 
convalescence following the Veteran's colon surgery by the VA, 
and entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 as a result of treatment by the VA.

In February 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The issues of entitlement to service connection for diabetes 
mellitus, type 2, as a result of exposure to herbicides, 
entitlement to service connection for erectile dysfunction, 
diabetic neuropathy and glaucoma, all to include as secondary to 
diabetes mellitus, type II, and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for an acquired 
psychiatric disorder.

2.  There is no competent medical evidence showing that the 
Veteran has a chronic colon disorder which is related to service 
or to a service-connected disability.

3.  There is no competent medical evidence showing that the 
Veteran has a chronic liver disorder, other than hepatitis C, 
which is related to service or to a service-connected disability.

4.  The Veteran's service-connected hepatitis C is not manifested 
by minimal liver damage with associated fatigue, anxiety and 
gastrointestinal disturbance, necessitating dietary restrictions 
or other therapeutic measure, by daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly or by 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but less 
than six weeks, during the past 12-month period. 

5.  The Veteran's service-connected peptic ulcer disease with 
vagotomy and pyroplasty is not manifested by recurring episodes 
of severe symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.

6.  Competent medical evidence reflects that the Veteran does not 
have any additional disability, claimed as a chronic colon 
disorder, which is due to VA medical treatment.

7.  The Veteran is not shown to have a service-connected 
disability that has required a period of convalescence following 
treatment.


CONCLUSIONS OF LAW

1.  As an acquired psychiatric disorder is already service-
connected, there remains no allegation of fact or law to decide 
and the issue is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101(d) (2009).

2.  A chronic colon disorder was not incurred in, or aggravated 
by, active military service and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).   

3.  A chronic liver disorder, other than hepatitis C, was not 
incurred in, or aggravated by, active military service and is not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).   

4.  The criteria for a disability rating in excess of 20 percent 
have not been met for hepatitis C.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.114, Diagnostic Code 7345 (2009).    

5.  The criteria for a disability rating in excess of 10 percent 
have not been met for peptic ulcer disease with vagotomy and 
pyroplasty.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.114, 
Diagnostic Code 7305 (2009).    

6.  The requirements for compensation for a chronic colon 
disorder as a result of VA medical treatment under the provisions 
of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.361, 3.800 (2009).

7.  The requirements for a temporary total rating under 38 C.F.R. 
§§ 4.29, 4.30 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 3.102, 3.159, 4.29, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In this case, the duty to notify was satisfied by way of a letter 
sent to the appellant in January 2004 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence.  
Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of supplemental statements 
of the case issued in August 2004, April 2005, May 2008 and 
February 2009 after the notice was provided.  For these reasons, 
it is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The Veteran was provided with 
this notice in March 2006.

With regard to his claims seeking entitlement to service 
connection, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With regard to his claim for evaluation of his initial disability 
rating, in Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify regarding an initial rating has 
been satisfied.

In terms of the Veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
resulting from surgery on the Veteran's colon at a VA facility, 
the duty to notify was satisfied by way of a letter sent to the 
appellant in December 2006 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  

With regard to the Veteran's claim for entitlement to a temporary 
total rating based on convalescence for a colon disorder, notice 
is not required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  As service 
connection for a chronic colon disorder and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability resulting from surgery on the Veteran's 
colon at a VA facility are being denied, entitlement to a 
temporary total rating based on this disorder cannot be 
substantiated.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records, Social Security 
Administration records, the Veteran's hearing testimony and lay 
statements have been associated with the record.  

The Board notes that the service connection, increased rating and 
evaluation of initial rating claims were remanded in July 2003 
for additional development.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In this regard, the Board is satisfied as to compliance with the 
instructions from its July 2003 remand.  Specifically, the RO was 
instructed to provide the Veteran with notice as to what 
information and evidence he needed to provide for his claims and 
what information and evidence the VA would obtain and to provide 
the Veteran with examinations to determine the nature and 
severity of his service-connected hepatitis C and peptic ulcer 
disease and whether he had chronic colon and liver disorder which 
were related to service.  The Board finds that the RO has 
complied with these instructions by providing the Veteran with 
the required notice and by providing him with VA examinations 
which substantially complied with the Board's July 2003 remand 
instructions.  Stegall.

The Board notes that it is unclear as to whether the Veteran has 
a diagnosis of PTSD which meets the DSM-IV criteria; however, as 
will be explained further below, since service connection is 
already in effect for an acquired psychiatric disorder, further 
development is not necessary to determine the nature of this PTSD 
diagnosis.  

In terms of the Veteran's claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability resulting from surgery on the Veteran's colon at a VA 
facility, the Veteran was provided with a VA examination in July 
2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Background

A January 2000 VA infectious, immune and nutritional disabilities 
examination report shows that there were no significant clinical 
manifestations of hepatitis C at the time of the examination.  He 
had not been treated with any specific treatment for hepatitis C.  
Upon examination, the Veteran's abdomen was soft and obese with 
mild vague general tenderness on palpation mostly in the mid 
abdomen and right upper quadrant area.  There was a healed scar 
from his past abdominal operation for peptic ulcer disease.  His 
liver function tests were found to be slightly elevated, and his 
hepatitis C viral load was over 466,805.  The diagnosis was a 
history of hepatitis C, seropositive, which appeared to be mildly 
symptomatic and was being followed by the gastrointestinal 
clinic.  

A January 2000 VA abdominal ultrasound report shows that the 
Veteran had a clinical history of hepatitis C with increased 
liver function tests.  The impression was fatty infiltration of 
the liver.

A March 2000 VA medical record shows that the Veteran had a 
history of a bleeding gastric ulcer in 1981 that required 
surgery.  He had been treated with H2 blockers.  Since July 1999, 
he had been having recurrent symptoms of epigastric pain and in 
November 1999, he had an esophagogastroduodenoscopy (EGD) and 
colonoscopy, which showed only gastritis. 

An October 2000 VA stomach, duodenum and peritoneal examination 
report shows that the Veteran indicated that his peptic ulcer 
disease had been fairly stable, although he continued to have 
occasional symptoms of dyspepsia.  He indicated that he had 
bright red rectal bleeding but no history of diarrhea or 
constipation.  Upon examination, the Veteran's abdomen was soft, 
with no significant tenderness, mass or organomegaly.  The 
Veteran had lost about fifteen to twenty pounds in the previous 
year.  The examiner noted that an upper gastrointestinal series 
had revealed the presence of hiatal hernia and gastroesophageal 
reflux disease (GERD) but no evidence of any active peptic ulcer 
disease.  The diagnosis was GERD with hiatal hernia, currently 
stable on treatment and no evidence of active peptic ulcer 
disease noted the upper gastrointestinal series.  

A June 2001 private medical record shows that the Veteran was 
having GERD symptoms, and that the examiner was going to try new 
medications.  March 2002 VA medical records show that the Veteran 
continued to have GERD and dyspepsia symptoms.  The assessment 
was hepatitis C with stable enzymes and GERD with relief from 
medications.  The examiner noted that this disorder appeared to 
be stable.

October 2003 VA medical records show that the Veteran was 
admitted to the hospital for nausea, vomiting and epigastric 
discomfort, which had resolved.  The examiner noted that this may 
have been secondary to his peptic ulcer disease.  The Veteran had 
not been taking his medication and had been taking Motrin.  The 
Veteran's ultrasound was negative in September 2003 and was 
overall improving.  The examiner noted that the Veteran was 
hepatitis C positive with elevated liver enzymes.  He was 
transferred to the psychiatric unit to treat his depression. 

A January 2004 VA history and physical reflects that the Veteran 
denied any nausea and vomiting, abdominal pain, diarrhea, 
constipation, fever or chills, dysuria or dyspepsia.  His abdomen 
was soft and nontender with no masses or organomegaly.  

A February 2004 VA digestive conditions examination report shows 
that the Veteran indicated that he had episodes of black stools 
with occasional bright red blood per rectum.  He continued to 
have treatment with H2 inhibitors and proton pump inhibitors for 
his chronic dyspepsia.  He was later found to have colon polyps 
during a colonoscopy and in the year 2000, he had two colon 
polyps removed.  He had remained stable since then and denied any 
blood in his stools.  However, he complained of lower abdomen 
cramp-like pain, which occurred frequently.  He had chronic 
constipation and upper abdominal pain with occasional increased 
gas, abdominal discomfort and acid reflux about every two to 
three days.  The examiner noted that the Veteran's weight had 
been stable but that he had gained about 20 pounds in the 
previous two to three months.  The Veteran denied anemia, 
hematemsis, and melana, but had occasional nausea with no 
vomiting.  He complained of mild discomfort at the site of the 
surgical scar.  Upon examination, the Veteran's abdomen was soft 
and nontender, with no mass or organomegaly.  There was mild, 
vague tenderness in his lower abdomen and a scar on his anterior 
abdomen appeared to be stable without any abnormality.  The 
diagnosis was a history of colon polyps excised in the past with 
no related symptoms from this condition.

A February 2004 VA stomach, duodenum and peritoneal adhesions 
examination report shows that the Veteran had occasional 
abdominal cramps and colic, but denied any distention of the 
abdomen, vomiting or diarrhea.  These episodes occurred 
frequently and lasted several minutes.  Upon examination, the 
Veteran's abdomen was soft without any significant pain or 
tenderness.  There was no mass or organomegaly.  His bowel sounds 
were normal and there was no sign of anemia.  The Veteran had 
gained over 20 pounds in the previous two to three months.  An 
upper gastrointestinal examination revealed a six centimeters in 
diameter sliding hiatal hernia with evidence of reflux.  There is 
also evidence of old surgery for his duodenal ulcer from the 
past.  The examiner noted that there was no evidence of peptic 
ulcer disease at the time of the examination.  The diagnosis was 
a bleeding duodenal ulcer treated in the past, currently 
inactive, status post pyloroplasty and vagotomy and chronic 
dyspepsia caused from a hiatal hernia and GERD.

A February 2004 VA liver examination report shows that the 
Veteran indicated that he had been treated with interferon and 
ribavirin in October 2003 for two months, but that the treatment 
was discontinued when he had side effects which worsened his 
depression.  His most recent liver function test showed slightly 
elevated serum glutamic oxaloacetic transaminase (SGOT) and serum 
glutamate pyruvate transaminase (SGPT), but that his complete 
blood count (CBC) and urinalysis were in the normal range.  The 
Veteran indicated that his depression was improving, but that he 
felt occasional fatigue, blurred vision, nausea and malaise but 
had no significant loss of weight.  The Veteran denied vomiting, 
hematemesis and melena.  He had episodes of mild colic and nausea 
but denied any fever or abdominal distention.  

Upon examination, the Veteran had no evidence of ascites, and no 
history of steatorrhea, malapsorbtion or malnutrition.  He 
reported occasional abdominal pain, which was cramp-like at 
times.  His liver was not enlarged and he had no superficial 
abdominal veins.  Muscle wasting was not evident and he had no 
other signs of liver disease, such as palmar erythema or spider 
angiomata.  His laboratory tests performed in January 2004 were 
satisfactory, except for a slight increase in his liver function 
test, and his hepatitis C virus volume was somewhat increased in 
August 2003 when compared to an earlier test.  

The diagnosis was hepatitis C, mildly active by criteria of his 
virus load.  The examiner noted that the Veteran was not being 
treated for this disorder at the time of the examination and that 
his latest laboratory tests revealed that his liver function 
tests were mildly to moderately elevated.  The examiner concluded 
that the Veteran's abdominal symptoms from hiatal hernia and GERD 
were chronic manifestations of his longstanding peptic ulcer 
disease causing chronic dyspepsia.  This condition was non-
incapacitating and appeared to be fairly stable with current 
treatment.  The examiner opined that the manifestations of 
general fatigue, malaise, anorexia and nausea was likely due to a 
combination of both his depression and his hepatitis C.  There 
was no manifestation of symptoms of his chronic colon condition 
or colonic polyp, and the examiner opined that this condition was 
not related or at least as likely as not approximately due to or 
as a result of the Veteran's peptic ulcer disease, vagotomy or 
pyloroplasty in the past.  The Veteran's liver disorder, however, 
was clearly a result of the Veteran's hepatitis C.

A March 2005 VA History and Physical report shows that the 
Veteran's bowel sounds were within normal limits and he had no 
organomegaly, mass or tenderness.  An April 2005 VA medical 
record shows that the Veteran's abdomen was soft with normal 
bowel sounds, no organomegaly, masses or tenderness.

An October 2007 VA medical record shows that the Veteran's 
abdomen was nondistended, nontender, with bowel sounds normal and 
active, and without masses, organomegaly or bruits.  A June 2008 
VA medical record shows that the Veteran reported that he had 
abdominal pain.

A November 2007 private medical record from the Providence 
Hospital shows that the Veteran was negative for "hepatitis, 
bleeding ulcers, etc."

A June 2008 VA general medical examination report shows that the 
Veteran had a work related motor vehicle accident in 2000 and was 
receiving disability payments from the Social Security 
Administration.  He denied any doctor-prescribed bedrest or 
incapacitation over the previous twelve months and any impediment 
to activities of daily living.  The examiner noted that the 
Veteran had tested positive for the hepatitis C antibody in 
December 1999 and that he had no change in symptoms since his 
last VA examination.  His weight remained stable and he had no 
hepatomegaly.  Multiple previous elevated liver function tests 
were difficult to qualify due to alcohol abuse and his being 
overweight.  There were no constitutional symptoms and he had no 
treatment for his hepatitis c since the interferon treatment in 
2003.  

With regard to his peptic ulcer disease, the Veteran reported no 
symptoms since his surgery in the service.  An upper 
gastrointestinal series in June 2004 revealed hiatial hernia and 
GERD.  The Veteran had no reports of nausea, vomiting, 
hematemesis, diarrhea, constipation, colic or distention.  There 
was no circulatory disturbance related to eating, and no 
treatment for peptic ulcer disease.  The Veteran treated his GERD 
daily without sequela.  

Upon examination, the Veteran's abdomen was soft with normal 
bowel sounds without palpable tenderness, masses or organomegaly.  
There were no inguinal masses, hernias or muscle wall 
abnormalities.  The Veteran had a 23 by 1 centimeter scar on his 
abdomen which was slightly raised, nontender, hyperpigmented and 
moved freely with the surrounding skin.  It was smooth without 
induration or disfigurement.  The examiner opined that the scar 
was consistent with the expected outcome of this body habitus.  
The diagnosis was chronic hepatitis c, with a residual of 
subjective fatigue; peptic ulcer disease, status post vagotomy 
and pyloroplasty, healed without residuals; hiatal hernia and 
GERD, under medical therapy and noted to be unrelated to his 
peptic ulcer disease; a nonservice-connected colon polyp, status 
post polypectomy with acute lower gastrointestinal bleed and 
therapeutic right colectomy with no residuals and an abdominal 
scar, status post residual of the right colectomy.  

February 2009 VA medical records show that the Veteran was seen 
for intermittent abdominal pain.  He denied dysuria, 
incontinence, constipation, diarrhea, melana and hematochezia.  
The Veteran was given Maalox.

A September 2009 VA hepatology note shows that the Veteran's most 
recent hepatitis C viral load was 2,770,000.  He asked the 
examiner to opine that he could no longer work due to his fatigue 
and the examiner noted that he could not write such an opinion.  
The examiner explained to the Veteran that hepatitis C viral load 
did not indicate liver damage, and that his most recent 
ultrasound of his liver showed a fatty liver with no cirrhosis.  
The examiner ordered laboratory tests to determine whether the 
Veteran's fatigue was due to anything other than the depression 
he was experiencing, and noted that the tests appeared stable.  
The Veteran did have an increased gamma-glutamyl transferase 
(GGT) and his liver enzymes remained elevated secondary to his 
hepatitis c.  A February 2010 VA hepatology note shows that the 
Veteran continued to complain of fatigue, and was interested in 
treatment but needed written clearance from his psychiatrist.  
The examiner noted that his liver function tests remained stable, 
slightly elevated most likely because of his hepatitis C and that 
the Veteran had GERD and was taking medications to treat it.  

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

The Board further notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the veteran to establish a pre-
aggravation baseline level of disability for the nonservice-
connected disability before an award of service connection may be 
made.  Given what appear to be substantive changes, and because 
the Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which clearly favors the claimant.

Service connection - PTSD

The Veteran contends that he has PTSD as a result of sexual 
trauma in the service.  

The establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  A 'clear' 
diagnosis of PTSD is no longer required.  Rather, a diagnosis of 
PTSD must be established in accordance with 38 C.F.R. § 4.125(a), 
which simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the Veteran was 'engaged in combat with the enemy.'  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence 
establishes that the Veteran was engaged in combat with the enemy 
or was a prisoner of war (POW), and the claimed stressor is 
related to combat or POW experiences (in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressors are consistent with the circumstances, 
conditions, or hardships of the Veteran's service), the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

Where, however, VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed stressor 
is not related to combat or POW experiences, the Veteran's lay 
statements, by themselves, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other credible evidence, which 
corroborates the stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  The record reflects that the 
Veteran has been diagnosed with PTSD.  The Board notes that it is 
unclear as to whether the Veteran has a diagnosis of PTSD which 
meets the DSM-IV criteria; however, service connection is already 
in effect for an acquired psychiatric disorder, a mood disorder 
claimed as depression.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. § 
4.14, which states that evaluation of the 'same disability' or 
the 'same manifestation' under various diagnoses is to be 
avoided.  The critical element is that none of the symptomatology 
for any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).   The Court held that the 
conditions were to be rated separately under 38 C.F.R. § 4.25, 
unless they constituted the 'same disability'or the 'same 
manifestation'under 38 C.F.R. § 4.14.  Esteban, at 261.

In this case, the Veteran's service connected depression has been 
evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 9434 (2009).  
Diagnostic Code 9434 is evaluated under the General Rating 
Formula for Mental Disorders.  A claim for PTSD would be 
evaluated pursuant to Diagnostic Code 9411, which also requires 
evaluation pursuant to the General Rating Formula for Mental 
Disorders.  In other words, although there may be two separate 
psychiatric diagnoses, the manifestations of the disabilities 
would be rated under the same criteria.

In fact, the symptoms of mental disorders are often so similar 
that the Court has recently held that claims for service 
connection for PTSD encompass claims for service connection for 
other psychiatric disabilities which could reasonably be raised 
by the Veteran's symptoms, description of the disability and the 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While 
the Court in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) clearly 
distinguish between distinct psychiatric diagnoses, these cases 
specifically address this issue in light of determining whether a 
new claim has been submitted for the purpose of determining if 
the submission of new and material evidence is necessary.  The 
cases do not provide any guidance as to whether it is permissible 
to provide separate evaluations for these distinct diagnoses.

Accordingly, as the Veteran is already in receipt of an 
evaluation under Diagnostic Code 9434, a separate rating for PTSD 
would examine the same symptoms and would violate the provisions 
of 38 C.F.R. § 4.14, which prohibit such pyramiding.

Thus, because service connection for an acquired psychiatric 
disorder is already in effect, the Board finds there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the appeal is dismissed.

Service connection - chronic colon disorder

The Veteran contends that he has a chronic colon disorder which 
is secondary to his peptic ulcer disease.  At his hearing, he 
indicated that he has a chronic colon disorder which is a result 
of his surgery at a VA hospital. 

The Board finds that there is no evidence that the Veteran 
currently has any chronic colon disorder.  The Veteran's service 
treatment records do not show any treatment for or diagnosis of a 
colon disorder.  The Veteran was treated for polyps in his colon 
in July 2006, with surgery to remove them and further surgery to 
stop a gastrointestinal bleed; however, there is no evidence that 
these polyps began to manifest or were etiologically related to 
his time in service or to his peptic ulcer disease.  In addition, 
there is no evidence that the Veteran continued to have any colon 
disorder. VA and private medical records consistently show that, 
while the Veteran complained of abdominal pain, his bowel sounds 
were normal and active and that he denied constipation and 
diarrhea.  In fact, the June 2008 VA examiner noted that, since 
his July 2006 surgeries, the Veteran has remained asymptomatic 
without residuals.  The examiner found that the Veteran had a 
non-service-connected colon polyp, status post polypectomy with 
acute lower gastrointestinal bleed and therapeutic right 
colectomy with no residuals.  

As noted above, in order to sustain a claim for service 
connection, there must be medical evidence of a current 
disability, lay or medical evidence of incurrence or aggravation 
of a disease or injury in service and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Boyer.  Without proof of a current disability, a 
service connection claim is not valid.  Brammer.  In the present 
case, there is no evidence that the Veteran has a current chronic 
colon disorder.  As such, service connection must be denied.

The Board notes that the Veteran has a scar that is a result of 
his colon surgery, and that scars can warrant a separate 
disability rating when associated with a service-connected 
disability.  Esteban.  However, as service connection is being 
denied for a chronic colon disorder, a separate disability rating 
for his scar is not warranted.

Service connection  -  chronic liver disorder, other than 
hepatitis C

At his hearing, the Veteran contended that he has a chronic liver 
disorder, other than his service-connected hepatitis C, which is 
secondary to his peptic ulcer disease or to his service-connected 
hepatitis C.

The Board finds that there is no evidence that the Veteran has a 
chronic liver disorder, other than his service-connected 
hepatitis C.  The evidence of record does not reflect any 
diagnosis for or treatment of any other liver disorder.  The 
February 2004 VA liver examiner noted that the Veteran had no 
evidence of ascites, and no history of steatorrhea, malapsorbtion 
or malnutrition, and that muscle wasting was not evident and he 
had no other signs of liver disease, such as palmar erythema or 
spider angiomata.  The diagnosis was mildly active hepatitis C.  
The June 2008 VA examiner diagnosed chronic hepatitis C, with a 
residual of subjective fatigue.  The September 2009 VA hepatology 
note showed that the Veteran's most recent ultrasound of his 
liver revealed a fatty liver with no cirrhosis and that his liver 
enzymes remained elevated secondary to his hepatitis C.  As the 
record fails to reflect a diagnosis of a liver disorder, other 
than hepatitis C, service connection is not warranted for any 
additional chronic liver disorder.  Brammer, supra. 
 
As noted, the Veteran has contended he has a chronic colon 
disorder and a chronic liver disorder, other than hepatitis C, 
related to service-connected conditions or his VA colon surgery; 
however, the Veteran, as a layperson, is not competent to render 
an opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating Claims

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Evaluation of initial disability rating - hepatitis C

Because this issue involves an initial rating for which service 
connection was granted and an initial disability rating was 
assigned, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

During the course of the Veteran's appeal, the regulations 
pertaining to liver disorders were revised.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is more 
favorable to the Veteran.  In so doing, it may be necessary for 
the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic Codes 
7311, 7312, 7343, 7344, and 7345 were revised.  Diagnostic Code 
7313 was removed and Diagnostic Codes 7351 and 7354 were added. 

Prior to the July 2, 2001, regulatory change, Diagnostic Code 
7345, was the appropriate rating Code for infectious hepatitis.  
Following the regulation change, Diagnostic Code 7345 was amended 
and is currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic Code 
7354 now contains criteria for evaluating hepatitis C.

Under the former criteria, a 10 percent evaluation under code 
7345 required that the disease be productive of demonstrable 
liver damage with mild gastrointestinal disturbance.  A 30 
percent was warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency than required for a 60 percent evaluation, 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation required moderate liver damage 
and disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.
 
The revised regulations add a new diagnostic code, 7354, which 
specifically governs the evaluation of hepatitis C (as well as 
non-A, non-B hepatitis).  Pursuant to this regulation, a 20 
percent rating is warranted if the hepatitis C is productive of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past twelve-month 
period.  A 40 percent evaluation is warranted when hepatitis c 
caused daily fatigue, malaise, and anorexia, accompanied by minor 
weight loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, during 
the past twelve-month period. 

In addition, a note following the rating criteria provides that, 
for purposes of evaluating conditions under diagnostic code 7354, 
an "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.

The Board finds that the Veteran's service-connected hepatitis C 
does not warrant a higher disability rating under either set of 
criteria.  In terms of the regulations in effect prior to July 2, 
2001, the Veteran's service-connected hepatitis C has been 
associated with fatigue; however, there is no evidence that his 
hepatitis C has necessitated dietary restriction or other 
therapeutic measures to treat it.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2001).  With regard to the current 
regulations in effect, there is no evidence that the Veteran's 
service-connected hepatitis C has caused weight loss and 
hepatomegaly or any incapacitating episodes.  38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2009).  The January 2000 VA 
examiner noted that there were no significant clinical 
manifestations of the Veteran's hepatitis C and that it had not 
been treated.  In October 2003, the Veteran was placed on 
interferon therapy to treat his hepatitis C, but it was 
discontinued after approximately two months because it was 
exacerbating his depression.  His February 2004 VA examiner noted 
that the Veteran felt occasional fatigue and episodes of mild 
colic and nausea.  He was not receiving any treatment for his 
service-connected hepatitis C at that time.  His liver function 
tests were only mildly elevated and he had gained about twenty 
pounds in the months prior to the examination.  The June 2008 VA 
examiner noted that there had been no change in the Veteran's 
hepatitis C symptoms since the last examination, and that his 
weight had remained stable, there was no hepatomegaly and no 
constitutional symptoms of hepatitis c.  As such, a higher 
disability rating is not available Diagnostic Code 7345, as in 
effect prior to July 2, 2001, or the current Diagnostic Code 
7354.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2001), Diagnostic 
Code 7354 (2009).

The Board has considered rating the Veteran's service-connected 
hepatitis C under other Diagnostic Codes in order to provide him 
with the most beneficial rating.  However, the Board finds that, 
under the criteria in effect prior to and as of July 2, 2001, the 
there are no other Diagnostic Codes that would provide the 
Veteran a higher disability rating, based on his symptoms.  
38 C.F.R. § 4.114, Diagnostic Code 7345 (2001), Diagnostic Code 
7354 (2009).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 20 percent 
disability rating for his service-connected hepatitis C.  
Fenderson, supra.

Increased rating - peptic ulcer disease

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claims, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
held that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year prior 
to the date that the application for increase was received if it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's service-connected peptic ulcer disease is rated 
under Diagnostic Code 7305, pertaining to duodenal ulcers.  Under 
this Diagnostic Code, a mild duodenal ulcer with recurring 
symptoms once or twice yearly warrants a 10 percent disability 
rating and a moderate duodenal ulcer with recurring episodes of 
severe symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations warrants a 20 
percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

The Board finds that an increased disability rating is not 
warranted for the Veteran's peptic ulcer disease, based on the 
evidence of record.  There is no evidence that the Veteran's 
peptic ulcer disease is manifested by recurring episodes of 
severe symptoms or continuous moderate symptoms.  Throughout the 
appeals period, the Veteran's abdomen has been soft, with no 
significant tenderness, mass or organomegaly.  While the Veteran 
complained intermittently of epigastric or abdominal pain, nausea 
and constipation, he also denied vomiting, diarrhea, fever or 
chills, dysuria, anemia, hematemsis, melana and distention of the 
abdomen.  He had intermittent symptoms of GERD and dyspepsia, 
which was being treated with medication.  Upper gastrointestinal 
series reports repeatedly showed no active peptic ulcer disease.  
While, in October 2003, the Veteran was admitted to the hospital 
for nausea, vomiting and epigastric discomfort, which was thought 
to be secondary to his peptic ulcer disease, it had resolved 
quickly and it was found that the Veteran has stopped taking his 
medication.  The Veteran had indicated that he had lost weight at 
his March 2000 VA examination; however, he had gained about 
twenty pounds in the two to three months prior to his February 
2004 VA examination.  The February 2004 VA examiner concluded 
that the Veteran's abdominal symptoms from hiatal hernia and GERD 
were chronic manifestations of his longstanding peptic ulcer 
disease causing chronic dyspepsia, which was non-incapacitating 
and appeared to be fairly stable with treatment.

The June 2008 VA examiner indicated that the Veteran denied any 
doctor-prescribed bedrest or incapacitation over the previous 
twelve months.  He reported that he had no symptoms of peptic 
ulcer disease since his surgery in the service.  The examiner 
noted that the Veteran's weight had remained stable and he had no 
hepatomegaly.  There was no current treatment for peptic ulcer 
disease, but he treated his GERD daily without sequela.  The 
diagnosis was peptic ulcer disease, status post vagotomy and 
pyroplasty, healed without residuals, and hiatal hernia and GERD, 
under medical therapy and noted to be unrelated to his peptic 
ulcer disease.  

The Board finds that the symptomatology of the Veteran's service-
connected peptic ulcer disease does not meet the criteria of 
recurring episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  As such, a higher disability rating is not 
warranted for the Veteran's service-connected peptic ulcer 
disease under Diagnostic Code 7305.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  The February 2004 VA examiner found that 
the Veteran's GERD and hiatal hernia were manifestations of his 
service-connected peptic ulcer disease, while the June 2008 VA 
examiner opined that they were unrelated; however, the Board 
nevertheless finds that the symptoms of his GERD and hiatal 
hernia are encompassed in his rating for his service-connected 
peptic ulcer disease, and as such a separate rating for these 
disorders would be inappropriate.  38 C.F.R. § 4.113 (2009).

The Board has considered rating the Veteran's service-connected 
peptic ulcer disease under other Diagnostic Codes in order to 
provide him with the most beneficial rating.  However, the Board 
finds that the most appropriate Diagnostic Code for rating the 
Veteran's peptic ulcer disease is Diagnostic Code 7305, 
pertaining to duodenal ulcers.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 10 percent 
disability rating for his service-connected peptic ulcer disease.  
Hart.

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  For example, there is no competent evidence that the 
Veteran's hepatitis C or his peptic ulcer disease are currently 
resulting in frequent hospitalizations or marked interference in 
his employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his hepatitis C and his peptic 
ulcer disease, the "benefit-of-the-doubt" rule is not applicable 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).



1151 Claim

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 
1151, the only requirement was that additional disability or 
death was 'the result of' VA hospital care, medical or surgical 
treatment, or examination.  However, 38 U.S.C.A. § 1151 has been 
amended.  For claims filed on or after October 1, 1997, as here, 
the amended statute provides, in relevant part, that a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
Veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was either (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination or (2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  In other words, in either 
case, in order for service connection to be warranted, causation 
would need to be shown.

The implementing regulation (applicable to 1151 claims received 
on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides 
that, in addition to a showing of additional disability or death, 
there must be evidence that the hospital care, medical or 
surgical treatment, or examination caused the additional 
disability or death, and that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider, 
or that VA furnished treatment without the informed consent of 
the Veteran and his representative, in compliance with 38 C.F.R. 
§ 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

VA regulations provide that informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient of the proposed diagnostic or therapeutic procedure 
or course of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications, or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done.  See 38 C.F.R. § 17.32(c) (2009).  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; (iv) 
Have a significant risk of complication or morbidity; (v) Require 
injections of any substance into a joint space or body cavity; or 
(vi) Involve testing for Human Immunodeficiency Virus (HIV).  The 
informed consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the 
proximate cause of the disability or death is an event not 
reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), whether 
the proximate cause of a Veteran's additional disability or death 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that he has a chronic colon disorder which 
is a result of surgery he underwent at the VA in July 2006 to 
remove a polyp in his colon.  

VA medical records show that the Veteran was scheduled for a 
colonoscopy on July 3, 2006.  He had a c-scope performed in 
November 2005 which revealed chronic inflammation of the 
ileocaecl valve.  The Veteran was asymptomatic; however, it was 
recommended that a repeat test be performed to attempt to clarify 
the previous findings.  The Veteran underwent the colonoscopy on 
July 10, 2006.  It was noted that, after the risks and benefits 
of the procedure were explained to the Veteran, an informed 
consent was signed and placed in the chart.  A small colon polyp 
was noted, biopsied and removed.  The Veteran tolerated the 
procedure well and was transported to the recovery room.  A July 
11, 2006 VA medical record shows that the Veteran did not have 
physical problems after discharge.

Private medical records from Providence Hospital show that the 
Veteran was admitted on July 12, 2006, with bloody bowel 
movements.  A colonoscopy was performed on July 13, 2006, which 
indicated that there was blood throughout the colon; the 
impression was lower gastrointestinal bleeding with secondary to 
recent polypectomy or diverticular disease and that no definite 
bleeding could be identified.  A right colectomy was performed on 
July 14, 2006.  The Veteran tolerated the procedure well.  He had 
intermittent episodes of temperature and some cardiac arrhythmia 
but began to stabilize and continued to improve.  Diet was able 
to be progressed.  There was an episode of drainage coming from 
the wound on July 19, 2006, and the wound was opened somewhat for 
drainage.  He was discharged on July 20, 2006 in stable 
condition.  The Veteran was seen in early August 2006 when his 
staples were removed.  He had an open area that had been 
draining, and it was probed and debrided.  An August 2006 
computed tomography (CT) scan of the Veteran's abdomen, completed 
because of epigastric pain and a gastrointestinal bleed, shows 
that the Veteran had changes of a recent right hemi-colonoscopy, 
staining of the mesenteric fat immediately caudal to the 
operative site, with no distinct abscess seen.  The examiner 
noted that this may warrant a CT follow-up to evaluate for 
resolution.  

August 2006 private medical records from Mobile Gastroenterology 
show that the Veteran was seen for a follow-up to the right 
colectomy surgery.  He complained of abdominal pain, primarily 
epigastric, but also in his right and left lower quadrants.  He 
had some drainage from the surgical wound but no further 
bleeding.  The impression was gastrointestinal bleed, 
diverticulosis and colon polyps.  The Veteran was seen later in 
August 2006 for additional follow up.  He stated that he was 
feeling much better and that his appetite was beginning to 
increase.  He indicated that he was getting his strength back and 
that he had normal bowel movements and no hematochezia.  He had 
finished his wound care therapy as well.  On examination, the 
Veteran's abdomen was nontender and soft, with a well healed 
incision.  

The June 2008 VA examiner noted that the Veteran had undergone a 
routine colonoscopy on July 12, 2006, with polypectomy of 
atubular adenoma.  The Veteran passed blood from the rectum, but 
on July 13, 2006 had hemoglobin (HGB) of 12.5 and hematochrit 
(HCT) of 37.1 which was acceptable.  A repeat colonoscopy 
revealed blood without a bleeding source in the bowel and no 
punctured bowel.  On July 14, 2006, the Veteran's HGB was 8.8 and 
his HCT was 25.5, which was considered a significant drop.  This 
required a right colectomy to stop the bleeding surgically since 
no source could be found on colonoscopy.  The examiner opined 
that this procedure was potentially life-saving.  In June 2008, 
the Veteran's HGB was 15.9 and his HCT was 46.2, which was 
normal.  The Veteran remained asymptomatic without residuals.  
The Veteran indicated that his surgery was done through the 
surgical scar and was improved.  

The examiner opined that, unfortunately, lower gastrointestinal 
bleeding is a known complication of a polypectomy, and, 
therefore, noted on the procedure consent.  Bleeding and clotting 
are affected by liver damage, increasing the risk of hemorrhage.  
The examiner noted that the Veteran's liver disease was caused by 
alcohol abuse, chronic hepatitis and fatty infiltration.  The 
examiner found that no additional disability had been identified, 
and that the post-colonoscopy bleeding was not the result of 
carelessness, negligence , lack of proper skill, error in 
judgment or similar instance of fault.

The diagnosis was a non-service-connected colon polyp, status 
post polypectomy with acute lower gastrointestinal bleed and 
therapeutic right colectomy with no residuals and an abdominal 
scar, status post residual of the right colectomy.  

As noted above, in order for the Veteran to prevail on his 1151 
claim, the evidence needs to show that he has an additional 
disability and that it is the result of VA's hospital care when 
he underwent the July 2006 colon surgery; however, in this case, 
there is no evidence that the Veteran has any colon disorder.  
The evidence of record fails to show any disorder of the colon; 
in fact, the June 2008 VA examiner opined specifically that the 
Veteran did not have any additional disability as a result of his 
VA surgery.  Without an additional disability, the claim cannot 
be sustained.  The Board notes that the June 2008 VA examiner 
also found that the post-colonoscopy bleeding, which resolved 
shortly after the surgery, was not the result of carelessness, 
negligence , lack of proper skill, error in judgment or similar 
instance of fault.  Finally, the examiner noted that the risks of 
a gastrointestinal bleed were explained on the consent for the 
surgery.  As such, entitlement to compensation for additional 
disability resulting from treatment at a VA facility cannot be 
granted.  38 C.F.R. § 3.361.


Entitlement to a Temporary Total Rating Based on Convalescence

A total disability rating (100 percent) will be assigned without 
regard to other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a Department of Veterans Affairs or an 
approved hospital for a period in excess of 21 days or hospital 
observation at Department of Veterans Affairs expense for a 
service-connected disability for a period in excess of 21 days.  
38 C.F.R. § 4.29.

A temporary total convalescent rating will be assigned following 
hospital discharge or outpatient release, effective from the date 
of hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if the 
treatment of a service-connected disability resulted in: (1) 
Surgery necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or, (3) Immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The Veteran underwent surgery to remove a polyp in his colon in 
July 2006.  Service connection has not been established for any 
colon disorder.  Because this surgery was not performed for a 
service-connected disability, there is no legal entitlement to 
benefits under 38 C.F.R. §§ 4.29 or 4.30.  In a case such as this 
one, where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim for entitlement to service connection for PTSD is 
dismissed.

Service connection for a chronic colon disorder is denied.

Service connection for a chronic liver disorder, other than 
hepatitis C, is denied.

An initial disability rating in excess of 20 percent for 
hepatitis C is denied.

A disability rating in excess of 10 percent for peptic ulcer 
disease with vagotomy and pyroplasty is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability resulting from treatment at a VA facility 
is denied.

A temporary total rating based on convalescence pursuant to the 
provisions of 38 C.F.R. § 4.30 (2009) is denied.


REMAND

As an initial matter, the Veteran has claimed that he has 
erectile dysfunction, diabetic neuropathies and glaucoma, as 
secondary to his diabetes mellitus, type II. However, the Veteran 
has not received notice with regard to the information and 
evidence needed to support a claim for service connection on a 
secondary basis. Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  On remand, the Veteran must be 
provided with this notice.

In this case, the Veteran has claimed service connection for 
diabetes mellitus, type II, as a result of exposure to herbicides 
while in service.  At his hearing, the Veteran indicated that he 
was stationed in Thailand in 1972 and 1973, and that he handled 
herbicides in 55 gallon drums.  Additionally, at his hearing, he 
asserted exposure to Agent Orange while he was handling the 
substance while stationed in Thailand.  The Board notes that the 
record reflects that the Veteran has a current diagnosis of 
diabetes mellitus, type II.

In this regard, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam during the Vietnam era will be presumed to 
have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree of 
10 percent or more within the time period specified for each 
disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a 
Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), 
he or she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as Type 
II diabetes mellitus), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft- tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In this case, the RO did not attempt to confirm the Veteran's 
service in Thailand, but denied entitlement to service connection 
for diabetes mellitus, type II based upon the fact that the 
Veteran did not have service in Vietnam.  On remand, the RO 
should obtain the Veteran's service personnel records in order to 
confirm whether the Veteran had service in Thailand in 1972 or 
1973.

With regard to the Veteran's assertions of Agent Orange exposure 
in Thailand, VA has developed specific procedures to determine 
whether a Veteran was exposed to herbicides in a vicinity other 
than the Republic of Vietnam or along the demilitarized zone 
(DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs 
that a detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) Service 
via e-mail and a review be requested of the inventory of 
herbicide operations maintained by the Department of Defense 
(DOD) to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should then 
be sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 
6, 2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  The Court has 
consistently held that evidentiary development procedures 
provided in the Adjudication Procedure Manual are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the 
Board failed to comply with the duty-to-assist requirement when 
it failed to remand the case for compliance with the evidentiary 
development called for by M21-1).  Thus, the Board concludes that 
this matter must be remanded, including for compliance with the 
procedures set forth in the VA Adjudication Manual.

The RO also should request that the Veteran submit information 
pertaining to the approximate dates, location, and nature of his 
alleged exposure.  Once the RO has obtained the information as to 
the approximate dates, location, and nature of the alleged 
exposure, it should then furnish a request to the Agent Orange 
Mailbox with the Veteran's detailed description of exposure to 
obtain a review of DOD's inventory of herbicide operations to 
determine whether herbicides were used as alleged.  If the 
response from the Agent Orange Mailbox inquiry confirms that 
herbicides were used as alleged, the RO should determine whether 
service connection for diabetes mellitus is otherwise in order.  
If confirmation is not obtained, then the RO should send an 
inquiry to JSRRC for verification of herbicide exposure from non-
tactical, commercial use on any location identified by the 
Veteran.

The evidence of record shows that the Veteran has diagnoses of 
erectile dysfunction, diabetic neuropathies and glaucoma.  If 
service connection for diabetes mellitus, type II is granted, the 
Veteran should be scheduled for VA examinations to confirm that 
the Veteran has erectile dysfunction, diabetic neuropathies and 
glaucoma, and to determine whether they are related to his 
diabetes mellitus, type II and the current nature and severity of 
these disorders.

With respect to the Veteran's TDIU claim, the Board notes that 
the Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that 
a claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
'inextricably intertwined' with a rating increase claim on the 
same condition.  Thus, the Veteran's TDIU claim must be deferred 
pending the outcome of his other claims seeking entitlement to 
service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that informs the Veteran 
of the evidence required to establish a 
secondary service connection claim, to 
include on the basis of aggravation in 
accordance with the holding in Allen, supra 
and explains claims for service connection 
based on Agent Orange exposure, and the new 
rulemaking discussed herein with procedures 
to address claims based on Agent Orange 
exposure in Thailand.  The claims file must 
include documentation that the AOJ has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should contact the National 
Personnel Records Center and, if 
unsuccessful, the service department to 
obtain the Veteran's service personnel 
records.  All efforts to obtain these 
records should be documented in the 
Veteran's claims file.  If records are not 
available, the source should so indicate.  
Failures to respond or negative replies to 
any request should be noted in writing and 
also associated with the claims file.

3.  The AOJ should contact the Veteran and 
request that he submit information 
pertaining to the approximate dates, 
location, and nature of his alleged 
herbicide exposure.

4.  After obtaining information as to the 
approximate dates, location, and nature of 
the Veteran's alleged exposure, the AOJ 
should furnish a request to the Agent 
Orange Mailbox 
(VAVBAWAS/CO/211/AGENTORANGE) to obtain a 
review of Department of Defense inventory 
of herbicide operations in order to 
determine whether the Veteran was exposed 
as alleged.  If the response from the Agent 
Orange Mailbox inquiry confirms that 
herbicides were used as alleged, then the 
RO should determine whether service 
connection is otherwise in order.  If 
confirmation is not obtained, the RO should 
then send an inquiry to the U.S. Army Joint 
Services Records Research Center (JSRRC) 
for verification of alleged herbicide 
exposure from non-tactical, commercial use 
on the base from the Armed Forces pest 
Management Board (formerly, the Armed 
Forces Pest Control Board).

The requests should continue either until 
the records are obtained or it is 
reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  If the AOJ is 
unable to locate those records, then a 
memorandum of the AOJ's efforts in 
attempting to obtain those records should 
be associated with the claims file.

5.  If the development requested above 
leads to a grant of service connection for 
diabetes mellitus, type II, the AOJ should 
make arrangements for the Veteran to be 
afforded examinations, by appropriate 
specialists, to determine whether the 
Veteran has erectile dysfunction, diabetic 
neuropathy or glaucoma related to his 
service-connected diabetes mellitus, type 
II.  All indicated tests or studies deemed 
necessary for an accurate assessment should 
be done.  The claims file, this remand and 
any additional treatment records must be 
made available to the examiner(s) for 
review of the pertinent evidence in 
connection with the examination(s), and the 
report(s) should so indicate.  

The examiner(s) should offer opinion as to 
(1) whether the Veteran has erectile 
dysfunction, diabetic neuropathies or 
glaucoma and, if so, (2) whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's erectile 
dysfunction, diabetic neuropathies or 
glaucoma are proximately due to or related 
to the Veteran's service-connected diabetes 
mellitus, type II and whether his service-
connected diabetes mellitus, type II has 
aggravated his erectile dysfunction, 
diabetic neuropathies or glaucoma beyond 
the natural progression of each condition.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.

6.  After completion of the above, the AOJ 
should readjudicate the appellant's claims, 
to include the claim for TDIU.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655 (2009).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


